Ms. Cathyrn E. Hinshaw, Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, Arkansas 72203
Dear Ms. Hinshaw:
This opinion is being issued in response to your recent question regarding a retired police officer's employment with his former employer as a part-time police officer. You have asked:
  Can a local police pension fund retirant, retired under A.C.A. §  24-11-401 through -433, draw a retirement benefit from a local police fund but remain employed as a part-time police officer for the same city?
It is my opinion that the retirant may draw retirement benefits while remaining employed as a part-time police officer, but that the retirant may not rejoin the retirement system and accrue additional years of credited service during the period of post-retirement, part-time employment.
The act of rejoining a retirement system after retirement is widely regarded in most retirement systems as impermissible unless expressly authorized by statute. The Arkansas legislature has authorized rejoining after retirement in only one retirement system — local fire pension funds. See A.C.A. § 24-11-827 (Supp. 1995). (It should be noted that under that statute, the retirant's benefits cease during the period of re-employment.) It is my opinion that if the legislature had intended to permit local police retirement fund members to rejoin their funds after retirement, it would have expressly provided for such a course of action. The provisions of A.C.A. § 24-11-401 through -433, which govern local police retirement funds, do not do so.
However, these statutes do not prohibit re-employment by the former employer if the retirant does not rejoin the system.
The Attorney General has previously opined that even in instances where re-employment after retirement is expressly prohibited by law, retirants may nevertheless work for their former employers without jeopardizing their employment benefits, if they work as independent contractors or professional consultants. See Ops. Att'y Gen. Nos. 88-025, 87-439.
I therefore find it even more compelling that where re-employment is not prohibited, a retirant may become re-employed by the former employer and continue to draw retirement benefits, provided that the retirant does not rejoin the retirement system.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 It should be noted that if the retirant becomes re-employed by his former employer, he will automatically become a member of the state police and fire retirement system. See A.C.A. § 24-10-301). The provisions of A.C.A. § 24-10-101 et seq., which govern the state system, do not appear to prohibit drawing benefits from another system (such as a local system) during membership in the state system.
If, instead of becoming "employed" by the former employer, the retirant works for his former employer as an independent contractor or as a professional consultant, he will not become a member of the state system.